United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.T., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDING SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1578
Issued: April 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 1, 2016 appellant, through counsel, filed a timely appeal from a June 13, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established an aggravation of his preexisting anxiety
disorder and the obsessive compulsive symptoms secondary to his Asperger’s syndrome causally
related to the accepted compensable employment factors related to a fitness-for-duty
examination on May 14, 2007.
On appeal counsel contends that abundant psychological medical evidence has been
provided establishing a causal relationship between appellant’s fitness-for-duty examination and
the aggravation of his emotional condition. He further asserts that at a minimum, appellant has
provided prima facie evidence for this claim.
FACTUAL HISTORY
This case has previously been before the Board. The facts as set forth in the Board’s
prior decisions are incorporated herein by reference. The facts relevant to this appeal are set
forth below.
On May 13, 2010 appellant, then a 51-year-old building maintenance specialist, filed a
traumatic injury claim (Form CA-1) alleging that he sustained an aggravation of his preexisting
anxiety disorder and the obsessive compulsive symptoms secondary to his Asperger’s syndrome
as a result of being forced to attend a fitness-for-duty examination on May 14, 2007. The
employing establishment advised that appellant was terminated from employment effective
September 7, 2007.
OWCP denied as compensable that the employing establishment referred appellant for a
fitness-for-duty examination. It found that referral of an employee for a fitness-for-duty
examination was an administrative matter and, absent error or abuse, it would not be found to be
compensable. OWCP found no error or abuse in the referral as it found that it was not
unreasonable for the employing establishment to refer appellant for a fitness-for-duty
examination to determine his ability to work.
OWCP did find two compensable factors associated with the fitness-for-duty
examination. It accepted that, during the fitness-for-duty examination, appellant was touched by
Dr. Robert Boesch, Board-certified in occupational medicine and the physician conducting the
examination, and that appellant was required to provide a medical history to Dr. Boesch in
conjunction with the examination.
In a decision dated December 20, 2012, the Board affirmed OWCP’s December 2, 2011
decision denying appellant’s claim. The Board found that appellant had established two
compensable employment factors relating to the May 14, 2007 fitness-for-duty examination, but
that appellant had failed to meet his burden of proof to establish a causal relationship between
the conditions for which compensation was claimed and the accepted compensable employment
factors.3

3

Docket No. 12-1024 (issued December 20, 2012).

2

This case came before the Board a second time and, in a decision dated December 18,
2014, the Board again found that OWCP had properly determined, in a September 11, 2013
decision, that appellant had not met his burden of proof to establish an aggravation of his
preexisting conditions causally related to the two accepted compensable factors. Therefore, the
Board found that modification of the prior decision was properly denied.4
On December 17, 2015 appellant again requested reconsideration. In further support of
this request, appellant submitted a December 14, 2015 report from his treating clinical
psychologist, Dr. Sean R. Evers. Dr. Evers had previously submitted numerous reports in
support of appellant’s claim and noted that “[r]ather than reiterate the contents of these reports, I
have attached copies of them to this letter. These reports were dated [August 23, 2006,
January 26, 2010, June 1 and June 7, 2011, March 2, 2012, and July 23, 2013].5 In the
December 14, 2015 report, Dr. Evers noted that appellant had been his patient since
September 2005 and that appellant had been diagnosed with Asperger’s syndrome. He related
that appellant’s symptoms become exacerbated when situations arise which force appellant to
change his rituals and patterns or force him into behaviors. Dr. Evers noted that these situations
include interpersonal contact. He explained that if appellant was pressured to perform outside
his limitations his anxiety would spike and his obsessive compulsive traits would assert
themselves with debilitating anxiety and episodic decompensation. Dr. Evers noted that
appellant experienced significant anxiety and aggravation of his psychological condition as a
direct result of the medical examination of May 14, 2007. Even though appellant indicated that
Dr. Boesch acted in a professional manner, appellant found the “entire experience emotionally
challenging.” He felt forced to attend the examination, he anticipated the difficulties traveling to
the appointment, he reported being very anxious and disoriented in traveling to Dr. Boesch’s
office, and he reported feeling “violated by the physical contact” required by the examination.
Dr. Evers contended that “[t]his discomfort triggered an extended period of obsessive ruminating
and anxiety.”
Dr. Evers opined that on or about May 14, 2007 appellant experienced a psychological
injury, that injury being an exacerbation of his anxiety disorder and the obsessive compulsive
syndromes secondary to his Asperger’s syndrome. He determined that, based on his knowledge
of appellant through his long-term psychotherapy, appellant’s condition was permanently
aggravated by “conditions of employment the requirements to undergo the examination of
May 14, 2009.” Dr. Evers reported that appellant’s psychological level of functioning declined
from 60 to 35 from April 26, 2006 through May 2, 2012. As a result, he opined that based upon
the progression of appellant’s illness, he never returned to his preinjury level of function.
By decision dated March 10, 2016, OWCP determined that Dr. Evers’ December 14,
2015 opinion failed to provide sufficient medical reasoning to establish a causal relationship
between appellant’s preexisting psychological conditions and being touched by Dr. Boesch or
being required to report his medical history to Dr. Boesch. Accordingly, OWPC denied
modification of its prior decisions.

4

Docket No. 14-390 (issued December 18, 2014).

5

The Board notes that there were no additional reports attached to Dr. Evers’ letter.

3

LEGAL PRECEDENT
Worker’s compensation law does not apply to each and every injury or illness that is
somehow related to employment. In the case of Lillian Cutler,6 the Board explained that there
are distinctions as to the type of employment situations giving rise to a compensable emotional
condition arising under FECA. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within coverage under FECA.7
When an employee experiences emotional stress in carrying out his or her employment duties
and the medical evidence establishes that the disability resulted from an emotional reaction to
such situation, the disability is generally regarded as due to an injury arising out of and in the
course of employment. This is true when the employee’s disability results from his emotional
reaction to a special assignment or other requirement imposed by the employing establishment or
by the nature of the work.8 In contrast, a disabling condition resulting from an employee’s
feelings of job insecurity per se is insufficient to constitute a personal injury sustained in the
performance of duty within the meaning of FECA. Thus disability is not covered when it results
from an employee’s fear of a reduction-in-force nor is disability covered when it results from
such factors as an employee’s frustration in not being permitted to work in a particular
environment or to hold a particular position.
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.10
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.11
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he actually experienced the employment incident at the time, place, and
in the manner alleged. Second, the employee must submit sufficient evidence, generally only in
the form of medical evidence, to establish that the employment incident caused a personal injury.

6

28 ECAB 125 (1976).

7

See Robert W. Johns, 51 ECAB 136 (1999).

8

Supra note 3.

9

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
10

William H. Fortner, 49 ECAB 324 (1998).

11

Ruth S. Johnson, 46 ECAB 237 (1994).

4

An employee may establish that the employment incident occurred as alleged, but failed to show
that his or her condition relates to the employment incident.12
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.13
ANALYSIS
OWCP accepted as compensable factors of employment that on May 14, 2007 appellant
was touched by Dr. Boesch during the course of a fitness-for-duty examination and that appellant
was required to provide a medical history to Dr. Boesch.14 The issue is whether these accepted
compensable factors of employment aggravated appellant’s preexisting anxiety disorder or the
obsessive compulsive symptoms secondary to Asperger’s syndrome.
The Board, in its previous decision dated December 20, 2012, had already reviewed the
reports of Dr. Evers dated January 26, 2010 and June 7, 2011. It had also reviewed the report
dated July 23, 2013 in its December 18, 2014 decision.15 Therefore, regarding these reports, the
issue is res judicata.16
The only new medical report before the Board in this appeal is the December 14, 2015
report of Dr. Evers. In that report, Dr. Evers indicated that appellant experienced significant
anxiety and aggravation of his psychological condition as a direct result of his medical
examination of May 14, 2007. He noted that appellant was very anxious and disoriented in
traveling to the appointment, that he felt violated by the physical contact, and this triggered an
extended period of obsessive ruminating and anxiety. Dr. Evers noted that as a result of this
examination, appellant’s preexisting anxiety disorder and the obsessive compulsive symptoms
secondary to his Asperger’s syndrome were permanently aggravated. He noted a decline in his
psychological function and noted that appellant never returned to his preinjury level of function.
Although Dr. Evers’ report suggests that one of the compensable employment factors, being
touched by Dr. Boesch, caused an aggravation of his preexisting conditions, he has failed to
adequately explain with medical rationale how this touching, in connection with the fitness-for12

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

13

Id.; see Gary J. Watling, 52 ECAB 278 (2001).

14

See Raymond H. Schultz, Jr., 23 ECAB 25 (1971) (Schwartz, Chairman, dissenting) the Board found that the
requirement to undergo a fitness-for-duty psychiatric examination was a compensable factor of employment.
15

The record does not include reports referenced by Dr. Evers dated August 23, 2006, June 1, 2011, or
March 2, 2012.
16

See J.V., Docket No. 14-0788 (issued October 19, 2015); see also D.S., Docket No. 14-0012 (issued
March 18, 2014).

5

duty examination which appellant has consistently described as completely professional, could
have caused an aggravation of the underlying preexisting conditions, causing disability.17
Furthermore, Dr. Evers suggested that activities over the period from April 26, 2006
through May 2, 2012 were responsible for a progression of appellant’s illness. This contradicts
appellant’s argument that the accepted employment incident of touching by Dr. Boesch in a
professional medical examination on May 14, 2007 was responsible for decompensation of
appellant’s underlying conditions.18
Dr. Evers has also failed to relate the requirement of appellant to provide a medical
history to Dr. Boesch to any aggravation of his preexisting conditions. A medical report that
does not provide an opinion on causal relationship is of little probative value.19 Dr. Evers also
failed to address any other factors in appellant’s life which could have caused the decline in
appellant’s emotional conditions during the period 2006 through 2012. The Board notes that the
mere fact that work factors produced pain or discomfort revelatory of an underlying condition
does not raise an inference of an employment relationship.20
The Board finds that appellant failed to establish that the accepted employment factors of
being touched by Dr. Boesch during the fitness-for-duty examination and being required to
provide a medical history to Dr. Boesch aggravated his preexisting anxiety disorder and the
obsessive compulsive symptoms secondary to his Asperger’s syndrome.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an aggravation
of his preexisting emotional condition causally related to a May 14, 2007 fitness-for-duty
examination.

17

See K.S., Docket No. 16-0404 (issued April 11, 2016) (the opinion of a physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee).
18

Id.

19

See L.M., Docket No. 14-973 (issued August 25, 2014).

20

See Wilbur D. Starks, 23 ECAB 85 (1971).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 13, 2016 is affirmed.
Issued: April 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

